Bridges, J.
(dissenting) — Parties may contract as to the extent of the agency of a third party. Here they have contracted that the local clerk should be the agent representing both the appellant and the respondent in receiving assessments and dues. They have also expressly contracted that the clerk shall not be the agent of the appellant as to information he may receive concerning the intemperate habits of the deceased. The by-laws (which were made a part of the certificate of insurance) expressly so provided, for they state that “. . . . neither shall any knowledge or information obtained by nor notice to any local camp or officer or member thereof .... be held or construed to' be knowledge of or notice to the head camp or the officers thereof. ...”
The parties having so expressly contracted, and having the right, in my opinion, so to do, I am unable to concur in the views of the court. I therefore dissent.